Citation Nr: 0416810	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 7, 
2000, for the assignment of a 100 percent rating for anxiety 
neurosis, mixed type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1945.     

In December 1994, the veteran submitted a claim for a rating 
in excess of 30 percent for his service-connected anxiety 
neurosis, and the RO denied this claim in its August 1995 
rating decision.  The veteran thereafter perfected an appeal 
to the Board of Veterans' Appeals (Board), and following a 
Board remand in September 1997 for additional development by 
the RO, the RO granted a higher rating of 50 percent for 
anxiety neurosis, effective December 12, 1994.  

Following additional requests by the veteran for an increased 
rating for his anxiety neurosis, the RO subsequently granted 
in its August 2002 rating decision an increased rating of 100 
percent for service-connected anxiety neurosis, mixed type, 
effective November 7, 2000.  

The veteran is appealing the assigned effective date in this 
August 2002 decision.  He filed a notice of disagreement 
(NOD) in January 2003.  A statement of the case (SOC) was 
issued in July 2003, and the veteran filed a substantive 
appeal later that month.  

In June 2004, a Deputy Vice Chairman of the Board granted the 
veteran's motion to have his appeal advanced on the docket.  
38 U.S.C.A. § 7107 (West 2002);             38 C.F.R. § 
20.900(c) (2003).

The Board also notes that the veteran's representative in its 
June 2004 Informal Hearing Presentation (IHP) set forth an 
allegation of clear and unmistakable error (CUE) in the RO's 
December 1999 rating decision in which it continued the 
veteran's 50 percent rating for anxiety neurosis, mixed type.  
As the RO has not yet adjudicated this matter, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The veteran filed a claim for a rating in excess of 30 
percent for service-connected anxiety neurosis, mixed type in 
March 1994, which the RO denied in its August 1995 rating 
decision.  The veteran thereafter perfected an appeal to the 
Board.

3.	Following a September 1997 Board remand to the RO, the 
granted an increased rating of 50 percent, effective December 
12, 1994, in a January1999 decision.  In February 1999, the 
veteran indicated that this decision fully satisfied his 
claim for an increased rating.

4.	In March 1999, the veteran stated that he wished to 
continue his appeal of his rating for anxiety neurosis.     

5.	Following VA examinations in November 2000 and March 2002, 
the RO granted a 100 percent rating for anxiety neurosis, 
effective November 7, 2000 (the date of the November 2000 
examination).

6.	The evidence does not establish the veteran's entitlement 
to a 100 percent rating for anxiety neurosis prior to 
November 7, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 7, 
2000, for the award of a       100 percent rating for anxiety 
neurosis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  Through the August 2002 RO decision and 
the July 2003 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support the claim, and have been provided ample 
opportunity to submit information and evidence. 

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.        § 5103(a) and 38 C.F.R. § 
3.159(b)).  As indicated above, the July 2003 SOC noted the 
evidence needed to substantiate the veteran's claims for an 
earlier effective date, and further cited to the applicable 
law on VA's duty to assist obtaining in evidence on a 
claimant's behalf.  The RO has also made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence during all periods of time relevant to the 
veteran's claim for an earlier effective date, including the 
RO's June 1999 letter pertaining to the veteran's then-
pending claim for a rating in excess of 50 percent for 
anxiety neurosis, in which it requested that the veteran 
provide information to enable it to obtain VA and non-VA 
treatment records.  Additionally, an October 2001 informal 
conference report, also pertaining to the pending increased 
rating claim, documents that the RO contacted the veteran 
and his representative on the matter of whether there was 
additional evidence that the RO should request, and further 
that the veteran responded that all of his treatment records 
were from VA facilities in Rochester and were already on 
file, and that there was no additional medical evidence to 
obtain.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.      § 
7261(a)], the Court shall take due account of the rule of 
prejudicial error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the July 2003 SOC explaining what was needed to 
substantiate the claim, within approximately six months 
after the veteran's January 2003 NOD of the assigned 
effective date in the August 2002 rating decision on appeal; 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO in helping to develop the 
veteran's prior claim for an increased rating for his 
service-connected anxiety neurosis, has notified the veteran 
of the VCAA duties to notify and assist in its June 1999 
letter, and subsequently during an October 2001 informal 
hearing conference.  The veteran in response has stated that 
all pertinent treatment records have already been obtained 
from VA medical facilities located in Rochester, he also has 
not provided any information as to treatment records or 
other outstanding evidence that has not yet been obtained. 
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Significantly, moreover, there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained treatment records from the VA Outpatient Clinic 
(OPC) in Rochester, New York, dated from October 1994 to 
August 2001, and has also arranged for the veteran to 
undergo VA examinations in connection with the underlying 
issue of the severity of the veteran's psychiatric 
disability.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim.  The 
veteran has not submitted any treatment records or other 
pertinent evidence, nor has the veteran or his 
representative identified any other sources of medical 
evidence, to include from any private treatment providers, 
or otherwise identified any pertinent evidence that has not 
been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.


II.	Background

The veteran served in the Army from October 1942 to January 
1945.

In its February 1945 rating decision, the RO granted service 
connection for anxiety neurosis, mixed type, and assigned an 
initial evaluation of 30 percent, effective January 30, 1945, 
and deferred any further consideration of a rating for the 
veteran's service-connected anxiety neurosis pending receipt 
of additional evidence.  Subsequently, the RO in an October 
1946 rating action reduced the veteran's rating for 
psychoneurosis to a noncompensable level, effective August 1, 
1946.

In its November 1989 decision, the RO granted an increased 
rating of 30 percent for anxiety neurosis.

On VA examination in March 1995, the veteran reported 
experiencing anxiety, sleep problems, irritability and 
episodes of anger, and social isolation.  The examiner noted 
objectively that the veteran was cooperative, although he 
appeared tense and his mood was anxious.  The veteran's 
speech was also normal for volume and rate, his thoughts were 
organized and logical, and he did not appear to have any 
delusions of perceptual disturbances.  The examiner diagnosed 
the veteran with generalized anxiety disorder, severe, and 
assigned a Global Functioning Assessment (GAF) score of 52.  
The examiner also noted that the veteran's psychiatric 
condition was causing him definite impairment in social 
functioning, and would have impaired his vocational 
functioning if he had not retired.  

A VA outpatient treatment record from March 1995 documents an 
assessment that the veteran had anxiety over a period of at 
least one month, as well as depression.

In an August 1995 rating decision, the RO denied a rating in 
excess of 30 percent; the veteran appealed this 
determination.  In September 1997, the Board remanded this 
matter to the RO for further development, to include 
arranging for the veteran to undergo VA psychiatric 
examination (conducted in September 1998), for the RO to 
obtain and associate outstanding treatment records with the 
claims file, and for consideration of the veteran's claim in 
light of a recent revision in the criteria for evaluating 
mental disorders.  

On VA examination in September 1998, the veteran reported 
that he felt anxious and tense on a continuous basis, 
experienced sleep disturbances, became irritable and easily 
upset around his spouse, experienced sweating of the palms 
and tremors of the hands when he became nervous, and did not 
socialize or leave his house frequently.  The examiner noted 
that the veteran appeared anxious and tense during the 
examination, demonstrated an anxious and depressed mood, had 
insomnia, and had poor memory and concentration.  The 
examiner also noted that the veteran was oriented in all 
three spheres, and that his speech was relevant and coherent.  
He denied having delusions or hallucinations, or suicidal 
ideation.  His insight and judgment appeared to be fair, and 
he was competent to handle his own funds.  The examiner 
diagnosed generalized anxiety disorder, severe, and assigned 
a GAF score of 48.  The examiner commented that the veteran 
continued to suffer from severe anxiety neurosis 
characterized by anxiety, tension, irritability, and 
depression, and that his condition had significantly 
detracted from his socioeconomic functioning.  

Following the RO's completion of the requested development, 
in a January 1999 rating decision, the RO granted an 
increased rating to 50 percent, effective December 12, 1994 
(considered the date of receipt of the veteran's claim).   

In a statement submitted to the RO in February 1999, the 
veteran indicated that he was withdrawing his pending appeal 
for a rating in excess of 30 percent for anxiety neurosis; he 
informed the RO that he would accept the RO's January 1999 
grant of a 50 percent rating for anxiety neurosis, effective 
in December 1994, as a full grant of the benefit sought as to 
his increased rating claim.  

In March 1999, the veteran submitted to the RO a request for 
a rating in excess of 50 percent for anxiety neurosis, and 
also stated that he intended this request to be a 
continuation of his prior appeal for a rating in excess of 30 
percent.    

VA outpatient treatment reports from the Rochester OPC from 
October 1998 to November 2000 document the veteran's ongoing 
treatment at the Rochester OPC for his anxiety neurosis, 
including his sleep disturbances and prescription of various 
psychotropic medications.  These records also refer to the 
veteran's continuing problem with grinding his teeth in 
response to his anxiety, which has caused permanent damage to 
his teeth, and to the veteran's undergoing of dental 
treatment for this problem at Rochester OPC.  Treatment 
records since March 2002 refer specifically to the veteran's 
symptom of panic attacks, and of continuing efforts to 
address the veteran's condition with therapy and medications.  
A September 2002 treatment note indicates the veteran's 
belief that the medications he was taking may have alleviated 
his condition to some extent.       

On VA examination in November 2000, the veteran reported 
that, in addition to the symptoms he discussed on examination 
in September 1998, he experienced severe panic attacks on a 
random and unpredictable basis, he woke up at night at least 
two to three times a month in the middle of a panic attack, 
he felt each day that he was "fighting for his life" 
because of his mental condition, he did not associate with 
anyone except for his wife, his activities at home were 
extremely limited to the extent that he avoided watching 
television news because it might provoke his anxiety, he 
frequently experienced feelings of helplessness and fear.  
The examiner noted objectively that the veteran during the 
day repeatedly experienced panic attacks and also restricted 
his activities to the point that he would only go outside 
with his spouse, and that when the veteran did go out this 
would lead to heightened anxiety and further panic attacks.  
At night, the veteran's sleep was always disturbed, often by 
panic attacks, and he reported fearing his sleep every night 
out of the concern that he would not wake up.  The examiner 
noted that the veteran had recently taken medications that 
had alleviated some of his depression; however, these 
medications had not alleviated to any extent his anxiety and 
related symptoms.  Additionally, the examiner noted that on 
mental status examination the veteran was agitated in 
affected, with an anxious and depressed mood, and his 
attention and concentration were poor.  The examiner 
diagnosed generalized anxiety disorder and panic disorder 
with agoraphobia, and assigned a GAF of 45.  In his overall 
assessment of the veteran's condition, the examiner stated:

The veteran suffers from significant anxiety problems 
which severely impair him, both interpersonally and 
vocationally.  Medication has little effect and he is 
too uncomfortable with people to really engage in 
therapy.  Every day is unpredictable for him, with his 
not knowing when the next panic attack or bout of 
worrying will strike.  Prognosis is poor.        

Treatment reports from Rochester OPC from December 2000 to 
August 2001 document the veteran's attempt to make 
adjustments to his prescribed medications for purposes of 
treating his anxiety and panic attacks.

On examination in March 2002, the veteran stated that, in 
addition to symptoms claimed on previous examinations, each 
time he experienced a panic attack he believed that he would 
not survive it, and that once during a panic attack in the 
middle of the night he ran outside and threw himself out into 
the snow in an attempt to stop the attack; his spouse later 
discovered him lying on the ground and helped him back 
inside.  The veteran also stated that his life was highly 
circumscribed by his attempts to avoid panic attacks, 
including arranging his schedule so that he ate his heaviest 
meal in the morning, to avoid indigestion that might trigger 
a panic attack.  He claimed that he frequently had crying 
spells, was unable to ride as a passenger in a car driven by 
his wife because of his anxiety, was unable to run errands or 
to visit family members or friends, could no longer stand to 
watch television or any sporting events, and experienced 
constant fear that his panic attacks would cause his death.  
On mental status examination, it was noted that the veteran 
appeared to genuinely believe that he could die from his 
panic attacks, that he had become depressed because his life 
was curtailed to such a large extent by his anticipatory 
anxiety that he would have a panic attack, and that his sleep 
was impaired due to anxiety attacks.  The examiner diagnosed 
generalized anxiety disorder, and panic disorder with mild 
agoraphobia, and assigned a GAF of 40, with the highest 
functioning within the past year at a GAF of 45.  As his 
integrated summary and conclusion the examiner further 
stated:

[The veteran] continues to have severe anxiety and panic 
attacks.  ...He is unable to engage in many of the normal 
activities that healthy retirees engage in, and his life 
is considerably impaired and diminished due to his 
anxiety.  Although he is retired and not able to work at 
this time, due to the decreased quality of life for this 
elderly gentleman, he should be considered fully 
disabled due to his anxiety disorder.  There are times 
when [the veteran's] behavior is [a] danger to himself 
as when he rushes out and throws himself on the snow in 
the middle of the night.

In its August 2002 rating decision, the RO granted a 100 
percent rating for the veteran's anxiety-neurosis, mixed 
type, effective November 7, 2000, the date of the November 
2000 VA examination.  

The veteran later filed a January 2003 NOD with the assigned 
effective date for the award of a 100 percent rating for 
anxiety-neurosis.  He contended, in particular, that an 
effective date of December 12, 1994 was warranted.   

III.	Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  With regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A.               § 5110(b); 38 C.F.R. § 
3.400(o)(2). 
 
The Board notes, initially, that the veteran and his 
representative contend that the correct date of claim is 
December 1994, at which time the veteran submitted a claim 
for a rating in excess of 30 percent for anxiety neurosis, 
which the RO denied in August 1995.  Although the veteran 
perfected an appeal from that decision, and following a 
September 1997 Board remand, the RO granted 50 percent rating 
for anxiety neurosis, in January 1999, the veteran clearly 
withdrew any further appeal of the claim in a statement 
received at the RO on February 3, 1999.  In a statement dated 
March 15, 1999, and received at the RO on March 19, 1999, the 
veteran requested a higher rating of 100 percent for his 
service-connected anxiety neurosis.  As indicated in various 
documents associated with the appeal, the RO considered the 
March 19, 1999 correspondence as a claim for increase.  
[Parenthetically, the Board notes, as discussed below, that 
even if Board construed the date of claim as  December 12, 
1994, as the veteran has contended, the record would still 
present no legal basis  record for granting an effective date 
for a 100 percent rating prior to November 7, 2000.]

Having determined the date of claim, the next question is 
whether, pursuant to 38 C.F.R. §§ 3.400 and 3.400 (o)(2), a 
100 percent rating was warranted for anxiety neurosis prior 
to the November 7, 2000 effective date assigned by the RO in 
its August 2002 rating decision (the date of the November 
2000 VA psychiatric examination). Considering the claim in 
light of both the effective date provisions cited to above, 
and the applicable criteria governing the rating of 
psychiatric disabilities (see 38 C.F.R. § 4.130), no earlier 
effective date is assignable.  

In awarding a 100 percent for the veteran's service-connected 
anxiety neurosis, mixed type, in August 2002, the RO applied 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400.  
Under that code, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

Applying the above-cited criteria and pertinent legal 
authority governing the assignment of effective dates to the 
facts of this case, the Board finds that there is no evidence 
within the year prior to the March 1999 "claim" from which 
it is factually ascertainable that the veteran's anxiety 
neurosis had underwent an increase in severity to an extent 
to warrant a 100 percent rating.  In this respect, the Board 
notes that the November 2000 VA examination is the first 
comprehensive evaluation of the severity of the veteran's 
anxiety neurosis, that provides a basis for the assignment of 
a 100 percent rating according to the veteran's 
symptomatology and overall assessment of functioning, and the 
examiner did not affix any point at which the veteran first 
met the criteria for a 100 percent rating.  

Additionally, there is no other medical evidence that would 
otherwise indicate that the veteran's psychiatric disability 
increased in severity to an extent to warrant a 100 percent 
rating within the year prior to March 19, 1999-or, for that 
matter, at any time prior to November 7, 2000.  Other than VA 
outpatient reports (that document the veteran's ongoing 
course of treatment at the Rochester OPC for anxiety and 
panic attacks, but that do not provide significant detail as 
to the severity of his symptoms), the only relevant evidence 
within the one-year period prior to March 19, 1999 is the 
report of a September 1998 VA examination conducted for 
purposes of evaluating the severity of the veteran's service-
connected anxiety neurosis.  

As reflected by the September 1998 examination report, 
however, the veteran's  symptoms were then indicative of 
disability warranting no more than the 50 percent evaluation 
that was in effect at the time of that examination.  During 
the September 1998 examination, the veteran reported 
experiencing anxiety on an ongoing basis, sleep disturbances, 
and social isolation, and on mental status examination the 
veteran appeared anxious and tense, demonstrated an anxious 
and depressed mood, had insomnia, and had poor memory and 
concentration.  However, the veteran was oriented in all 
three spheres, his speech was relevant and coherent, he 
denied having delusions or hallucinations, he denied having 
any suicidal ideation, his insight and judgment appeared to 
be fair, and he was competent to handle his own funds.  

While the examiner characterized the veteran's generalized 
anxiety disorder as severe, assigned a Global Assessment of 
Functioning (GAF) score of 48 [suggesting a serious 
impairment in functioning], and opined that the veteran's 
severe anxiety neurosis and related symptoms had 
significantly detracted from his socioeconomic functioning.  
However, these findings, alone, do not dispositively 
establish that the veteran's disability had increased in 
severity to an extent warranting a 100 percent rating; 
rather, the assigned rating is to be based on the symptoms 
shown.  See 38 C.F.R. § 4.126(a).

As noted above, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, due to certain symptoms; however, the veteran's 
symptomatology shown in September 1998 did not meet the 
criteria for the next higher rating of 70 percent, much less 
a 100 percent rating.  The veteran had not been found to have 
suicidal ideation, obsessional rituals, impaired speech, or 
impaired impulse control; nor was he shown to experience 
other symptoms characteristic of the next higher, 70 percent 
rating.  It logically follows, then, that the criteria for 
the maximum, 100 percent rating similarly were not met.   

Thus, taking into account the facts of record and considering 
all pertinent legal authority, the Board finds that it was 
not factually ascertainable that an increase in disability to 
an extent to warrant assignment of a 100 percent rating at 
any point within the one-year period prior to March 19, 1999.  
See 38 C.F.R. § 3.400(o)(2).  Hence, the general rule as to 
effective dates controls, and no effective date prior to 
November 7, 2000) (the later of the date of claim or the date 
upon which entitlement arose) is assignable.  See 38 C.F.R. 
§ 3.400.

As a final point, the Board notes that, even if it were to 
accept the veteran's and his representative's implication 
that, in March 1999, the veteran merely indicated revocation 
of his prior statement of satisfaction with the 50 percent 
rating, and that these actions served to continue the claim 
initially filed in December 1994, there would still be no 
legal basis upon which to assign an effective date for the 
award of the 100 percent rating prior to November 7, 2000.  
The only complete assessment of the severity of the veteran's 
psychiatric disability of record since the veteran  filed his 
original March 1994 claim for a rating in excess of 30 
percent, is the report of a March 1995 VA examination; 
however, that report provides no basis for the assignment of 
a 100 percent rating.  The March 1995 examiner diagnosed the 
veteran with severe general anxiety disorder and assigned a 
GAF of 52 [indicative of severe impairment in occupational 
and social functioning], but also opined that the veteran's 
condition caused definite impairment in social functioning 
and would have impaired his vocational functioning as well if 
he were not retired.  Like the September 1998 examination 
report, these findings in March 1995, alone, also do not 
support assignment of the 100 percent rating.  Indeed, there 
simply is no evidence prior to November 7, 2000 examination 
report that would support assignment of a 100 percent rating 
for anxiety neurosis, even if the actual date of the claim 
for increase was considered to be December 14, 1994 (the date 
the RO received the veteran's claim for an increase).  Hence, 
an effective date for the 100 percent award still could not 
be assigned earlier than November 7, 2000.  Id.  

For all the foregoing reasons, the claim for an effective 
date earlier than November 7, 2000, for the assignment of a 
100 percent evaluation for anxiety neurosis, mixed type, must 
be denied.  In reaching this conclusion, the Board has 
considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than November 7, 2000 for the 
assignment of a 100 rating for anxiety neurosis, mixed type, 
is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



